94 S.E.2d 592 (1956)
244 N.C. 601
Dorothy K. SCHOENITH and husband, J. Schoenith,
v.
TOWN & COUNTRY REALTY COMPANY, a corporation.
No. 236.
Supreme Court of North Carolina.
October 10, 1956.
Sol Levine, Charlotte, for defendant-appellant.
Kennedy, Kennedy & Hickman, Charlotte, for plaintiffs-appellees.
*593 PER CURIAM.
The members of the Court being evenly divided on the question as to whether or not this cause should be remanded for additional parties and a further hearing, as was ordered in Sheets v. Dillon, 221 N.C. 426, 20 S.E.2d 344, the judgment below will be affirmed without becoming a precedent.
Affirmed.
DEVIN, J., took no part in the consideration or decision of this case.
JOHNSON, J., not sitting.